Colt, J.
The real question upon this motion is whether exhibit known as the “Domestio Dress Form ” is not in substance the same as exhibit defendant’s Latest Style Form, which has been adjudged, upon motion for a preliminary injunction in this case, (37 Fed. Rep. 352,) to infringe the second claim of the Hall patent. It seems to me that the exhibit Domestic. Dress Form comes clearly within the decisions of this court in Morss v. Ufford, 34 Fed. Rep. 37, and in the present suit. I do not feel called upon to state again the grounds upon which the conclusions of the court were based. I am satisfied, however, that the defendant has violated the injunction order of this court, issued in this case, and should therefore be adjudged in contempt. In view, however, of the decision of Judge Benedict, (Morss v. Manchester, 32 Fed. Rep. 282.) who apparently gives a narrower construction to the Hall patent than this court is willing to accept," I do not think the defendant guilty of willful contempt, and I shall therefore only impose upon it a nominal fine of $10, together with the costs upon this petition, to be paid within 10 days after the entry of this order.